Citation Nr: 0818919	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  06-18 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri




THE ISSUE

Entitlement to service connection for poliomyelitis. 




ATTORNEY FOR THE BOARD

J.P. Vincent, Law Clerk




INTRODUCTION

The veteran served in the North Dakota Army National Guard 
(NDARNG) from October 1946 to October 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 decision of the RO in 
St. Louis, Missouri, which denied the veteran's claim of 
service connection for poliomyelitis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board regrets that this claim must be remanded for 
further development.

The veteran alleges that he had poliomyelitis when he entered 
service and that such condition worsened as a result of the 
rigors of infantry duty.  The veteran has provided several 
letters from friends and family supporting his assertion that 
poliomyelitis preexisted service.  The military service 
treatment records (1946-1949) of the veteran cannot be 
located.  As such, there is no documentation as to his 
medical condition upon entrance to or separation from the 
NDARNG.  An October 1952 medical examination conducted by the 
then South Dakota Department of Public Instruction (currently 
the Department of Human Services, Division of Rehabilitation 
Services), a few years after discharge notes that the veteran 
had atrophy in the right leg as a result of poliomyelitis.  
The medical records from the South Dakota Department of Human 
Services, Division of Rehabilitation Services, which are 
associated with the claims file, do not appear to be 
complete.  Additional evidence is needed in order to 
determine whether there is an etiological relationship 
between the veteran's poliomyelitis and service.  The Board 
remands for a search for any additional medical records from 
the South Dakota Department of Human Services, Division of 
Rehabilitation Services. 

The RO did not provide a medical examination of the veteran.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  There is evidence that the 
veteran currently has a disability related to poliomyelitis.  
The October 1952 medical report provides past evidence of the 
disability, but is insufficient to allow for an assessment of 
whether it was incurred in or was aggravated by service.  In 
accordance with McLendon, supra, the RO should schedule the 
veteran for an examination or opinion to determine the 
etiology of poliomyelitis.  

Accordingly, the case is REMANDED for the following action:

1. Contact the South Dakota Department of 
Human Services, Division of Rehabilitation 
Services and request a thorough search of all 
available medical records pertaining to the 
veteran, to include his 1952 Vocational 
Rehabilitation Assessment.  All requests and 
responses should be associated with the 
claims file.

2.  Schedule the veteran for a VA 
examination to determine whether any 
poliomyelitis disability is etiologically 
related to the veteran's inservice activity 
as noted above.  Specifically, the examiner 
should render an opinion as to whether it is 
at least as likely as not that the veteran's 
poliomyelitis preexisted military service 
and was aggravated by the rigors of active 
duty.  If it is determined that 
poliomyelitis did not preexist service, 
provide an opinion as to whether it is at 
least as likely as not that any 
poliomyelitis had its onset in service.  The 
entire claims folder and a copy of this 
REMAND must be made available to the 
physician.  The examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation.  If this 
is impossible, the examiner should state 
such.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is less 
than 50% likelihood).  The term "at least as 
likely as not" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of that conclusion as it is 
to find against it.  

3. Then, the RO should readjudicate the 
claim on the merits.  If the benefits sought 
are not granted, the veteran should be 
furnished a SSOC and afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_____________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




